Citation Nr: 1003901	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-34 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right shoulder 
disorder, claimed as secondary to service-connected bilateral 
knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from July to November 
1985 and from October 1988 to January 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the appellant testified at a videoconference 
hearing before the undersigned Acting Veteran's Law Judge 
(AVLJ).  A copy of the transcript is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

A right shoulder disorder is not attributable to service-
connected knee disabilities.


CONCLUSION OF LAW

A right shoulder disorder is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating their claims for VA 
benefits. 38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.156 (a), 3.159, and 3.326 
(a).

The notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disabilities; and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that the VCAA letter sent to the appellant in 
June 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  The RO 
specifically notified the appellant of the requirements for 
service connection on a secondary basis.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in October 2009.  VA 
issued a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and 
private treatment records have been associated with the 
claims folder.  VA afforded the appellant an opportunity to 
appear for a hearing. The transcript of his videoconference 
hearing has been associated with the claim folder.   
Additionally, VA afforded the appellant examinations.  Report 
of VA examination dated September 2009 included a medical 
opinion.  The Board notes that the recent VA examination and 
opinion is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion supported by a medical 
rationale.  The adequacy of this examination has not been 
challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

The appellant seeks service connection for right shoulder 
disorder, claimed as secondary to service-connected knee 
disabilities.  In May 2009, he testified that he has 
recurrent dislocation of the right shoulder, self-treated.  
He reported that he has placed increased weight on the arm 
because of his service-connected knee problems.  
Specifically, the appellant testified that his knees are 
unstable and cause him to fall.  He stated that his first 
severe dislocation occurred when he slipped on wet steps and 
caught himself with his arms as his knee was going out.  He 
denied abuse of alcohol and prescription medication.

Pursuant to 38 C.F.R. § 3.310 (a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998). (Noting requirements for 
establishing service connection on a secondary basis).  In 
order to establish a secondary service connection claim, the 
claimant must show: (1) the existence of a current secondary 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  
38 C.F.R. § 3.310 (a).  A claimant may also establish 
secondary service connection by demonstrating that his 
current (secondary) disability became aggravated or worsened 
by the already service connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995). (when aggravation of a veteran's 
nonservice-connected [secondary] condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).  ("Additional disability 
resulting from the aggravation of a nonservice-connected 
[secondary] condition by a service- connected condition is 
also compensable under 38 C.F.R. § 3.310 (a)").  If the 
claimant succeeds in establishing service connection for a 
secondary condition, "the secondary condition shall be 
considered a part of the original condition."  38 C.F.R. § 
3.310 (a).

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006 (effective October 10, 2006).  The 
amendment is to be applied prospectively as it is more 
restrictive; it is not for application in the present claim 
since the appellant filed his claim prior to the amendment of 
38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The appellant asserts that falls or bracing to break falls 
caused by his service-connected knee disabilities  resulted 
in injury to his right shoulder and recurrent right shoulder 
dislocation.  Private treatment records reflect that, in May 
2002, he was seen for knee, hip and shoulder problems.  The 
impression was chronic ligamentous instability of the right 
knee, arthritis of right knee, recurrent dislocation of right 
shoulder, and right hip pain.  An x-ray of the right shoulder 
showed normal joint without evidence of fracture or 
dislocation; the impression was normal right shoulder.

Report of VA examination dated September 2004 reflects 
complaints of knee instability.  It was noted that he used a 
brace on the right knee.  Anterior and posterior drawer tests 
were positive.  VA outpatient treatment notes dated April and 
May 2005 reflect shoulder and knee pain.  Report of VA 
examination dated June 2006 reflects a diagnosis for 
recurrent right shoulder dislocation by history with normal 
shoulder on examination.  Report of VA knee examination dated 
September 2008 reflects that the appellant denied giving way 
of knees.  It was noted that he used no assistive ambulatory 
devices.  Clinical findings show normal stability of the 
knees.

Report of VA examination dated September 2009 reflects, by 
history, that the appellant injured his right shoulder after 
his twisting right knee and falling to the ground on his 
outstretched arm.  He denied any medical treatment at that 
time.  The appellant reported that he saw his private doctor 
in 2004 and indicated a history of multiple dislocations.  It 
was noted that none of his dislocations required emergency 
room management.  Examination of the knees and right shoulder 
was performed.  The diagnosis was recurrent right shoulder 
strain, less likely than not related to service-connected 
bilateral knee disabilities.  The examiner determined that 
the appellant's report of shoulder dislocation without 
emergency room management was doubtful because the nature of 
shoulder dislocation is such that it is painful and difficult 
to reduce for the untrained person, and usually requires 
emergency room management.  Additionally, the examiner 
indicated that clinical findings did not support the presence 
of recurrent dislocation as there were no signs of 
significant instability on physical exam.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for right shoulder disorder.

The appellant is competent to report that he falls, knees 
give way, and that he experiences dislocations of the right 
shoulder.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, 
the Board finds that his report of recurrent right shoulder 
dislocation because of giving way of his knee(s) is not 
credible.  The appellant reports severe injury to the right 
shoulder from a slip and fall on wet steps; however, he 
denied any medical treatment for this "severe" injury.  The 
Board believes that this is incongruous.  Also, private 
treatment records dated May 2002 reflects complaints of both 
knee and shoulder problems, but these records show no 
complaint of shoulder injury due to falls or excessive 
bracing.  Rather, these records show "re-inury" to the 
right shoulder without any other explanation.  There were no 
clinical findings for instability of the shoulder joint and, 
moreover, x-ray of the right shoulder was normal without 
evidence of dislocation.  At this time, the impression 
included recurrent dislocation of the right shoulder based on 
subjective history.  Therefore, the Board believes that the 
appellant's statements lack credibility.
Furthermore, the Board finds that the appellant's report of 
recurrent dislocation of the right shoulder is not credible 
in view of the medical findings and opinion from VA 
examination in September 2009.  Shoulder dislocation 
generally requires emergency medical management due to pain, 
per the September 2009 VA examiner, and the record reflects 
that the appellant has never had medical management of a 
dislocated shoulder.  The appellant reports that he repairs 
the shoulder himself.  The VA examiner opined that it was 
"doubtful" the appellant had recurrent right shoulder 
dislocation in view of the severe pain typically associated 
with dislocation and the absence of any emergency medical 
treatment, coupled with the clinical findings for no 
significant instability of the shoulder joint.  In view of 
the September 2009 VA medical findings and opinion, the Board 
believes that the appellant's statements lack credibility.

The Board acknowledges the appellant's belief that he has 
recurrent right shoulder dislocation secondary to service-
connected knee disabilities.  However, the September 2009 VA 
medical opinion reflects that there is no medical evidence 
supporting the subjective report of recurrent dislocation and 
that the current medical findings for recurrent right 
shoulder strain was less likely than not related to bilateral 
knee disabilities.  Unlike the appellant, the VA examiner is 
qualified through education, training, and expertise to offer 
a medical diagnosis and an opinion on medical causation.  See 
38 C.F.R. § 3.159 (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or 
opinion).  As such, the Board assigns greater probative value 
to the VA medical opinion.  The Board observes that the VA 
examiner's opinion is reasoned, based on complete review of 
the record, interview, and examination.

Accordingly, the claim is denied and there is no doubt to be 
resolved.






ORDER

Service connection for right shoulder disorder is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


